                  Case 2:20-mj-30515-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 12/10/20 Telephone:
                                                       Matthew Roth              Page 1 of   5 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Shannon Richardson            Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                                             Case: 2:20−mj−30515
   v.                                                                                Assigned To : Unassigned
Javon REED                                                               Case No.    Assign. Date : 12/10/2020
                                                                                     Description: RE: JAVON REED
                                                                                     (EOB)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              December 9, 2020              in the county of             Macomb        in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                   Code Section                                          Offense Description
18 U.S.C. 922(n)                                      Receipt of a firearm while under indictment




          This criminal complaint is based on these facts:
See attached AFFIDAVIT.




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                     Shannon B. Richardson, Special Agent (ATF)
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         December 10, 2020
Date:                                                                                        Judge’s signature

City and state: Detroit, Michigan                                    Hon. David R. Grand, United States Magistrate Judge
                                                                                          Printed name and title
    Case 2:20-mj-30515-DUTY ECF No. 1, PageID.2 Filed 12/10/20 Page 2 of 5




                                    AFFIDAVIT

      I, Special Agent Shannon B. Richardson, being duly sworn, state the

following:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) since November of 2015. I am currently

assigned to the Detroit, Michigan, Field Division, Group 1. I am tasked with

investigating violations of Federal firearms and narcotic laws, and have been involved

in numerous such investigations. Prior to my employment with ATF, I was employed

by the Detroit Police Department for approximately 14 years as a police officer. During

that time, I investigated violations of State of Michigan firearms and narcotic laws. In

addition, I have completed the Criminal Investigator Training Program, Special Agent

Basic Training at the Federal Law Enforcement Training Center, and the Detroit

Metropolitan Police Academy. I have participated in numerous investigations

involving violations of federal firearms and narcotics laws, resulting in the arrest and

conviction of numerous criminal defendants and the seizure of large quantities of

firearms. During my employment with ATF, I have participated in various aspects of

criminal investigations and used a variety of investigative methods, including

interviews, physical and electronic surveillance, confidential informants, and search

warrants.

                                           1
    Case 2:20-mj-30515-DUTY ECF No. 1, PageID.3 Filed 12/10/20 Page 3 of 5




      2.     I make this affidavit from personal knowledge based on my participation

in this investigation, including witness interviews by myself and/or other law

enforcement agents, communications with others who have personal knowledge of the

events and circumstances described herein, and information gained through my

training and experience. The information outlined below is provided for the limited

purpose of establishing probable cause and does not contain all information known to

law enforcement related to this investigation.

      3.     Probable cause exists that Javon Scott-Allen REED (DOB: xx/xx/2001),

received a firearm while under indictment, in violation of 18 U.S.C. § 922(n).

                  INVESTIGATION AND PROBABLE CAUSE

      4.     During August and September 2020, ATF Special Agents conducted an

investigation that involved firearms trafficking. The investigation involved firearms

allegedly stolen from a home and resold on the street. Javon REED was developed as

a suspect involved with the stolen firearms.

      5.     During the month of September 2020, I contacted the Detroit Police

Department, in furtherance of the stolen firearms investigation. I asked for information

about Javon REED. In part, I requested reports related to police contact, firearms, and

his relevant addresses.

      6.     In September 2020, I reviewed REED’s computerized criminal history.

In September of 2019, REED was placed on state HYTA probation for two felonies;

                                           2
      Case 2:20-mj-30515-DUTY ECF No. 1, PageID.4 Filed 12/10/20 Page 4 of 5




  Carrying a Concealed Weapon and Resisting and Obstructing a Police Officer. On

  September 30, 2020, I spoke with Michigan Department of Corrections (MDOC)

  Parole Officer Theresa Krzyzak. Agent Krzyzak indicated that Javon REED was

  currently on probation with MDOC with a discharge date of September 11, 2021.

  REED also has an outstanding probation violation warrant. REED is currently

  prohibited from possessing, owning, using, or having control of a weapon.

  Additionally, REED must not be in the company of anyone he knows to possess those

  items.

      7.     Based on the information provided by the Detroit Police Department and

other investigative means, on December 7, 2020, a federal search warrant was issued

for 8092 Coolidge, Center Line, Eastern District of Michigan, REED’s current

residence.

      8.     On December 9, 2020, state and federal law enforcement executed the

federal search warrant. A search of the residence revealed one Glock, model 17 Gen 5,

9mm, handgun, serial number: BNHP019. The Glock was located in the basement

inside of a washing machine.

      9.     During the search of the premises, REED was advised of his Miranda

Rights, waived his rights, and agreed to answer law enforcement’s questions. REED

indicated to agents that he put the aforementioned firearm in the washing machine

when he saw police outside of his residence.

                                           3
    Case 2:20-mj-30515-DUTY ECF No. 1, PageID.5 Filed 12/10/20 Page 5 of 5




      10.    I provided images of the Glock seized from 8092 Coolidge, Center Line,

to a representative from Glock. After reviewing the images and running the firearm’s

serial number, BNHP019, Glock indicated that the firearm was manufactured in

Austria on May 28, 2020. Therefore, REED had to have received the firearm after he

was already placed on HYTA probation. As a result, REED received the firearm while

under indictment. Further, the aforementioned firearm was manufactured outside of

the state of Michigan and is a firearm as defined in 18 U.S.C., Chapter 44, Section

921(a)(3).

                                   CONCLUSION

      11.    Probable cause exists that Javon REED received a firearm while under

indictment, in violation of Title 18 U.S.C. § 922(n).

                                               Respectfully Submitted,


                                               _______________________
                                               Shannon B. Richardson
                                               Special Agent, ATF

Sworn to before me and signed in my
presence and/or by reliable electronic means.


   s/David R. Grand
___________________________________
DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE




                                           4
